DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 02/14/2022 has been entered.
 Claims 1, 2 and 20 are amended. Claims 1-20 are pending in the application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Serbinis et al. (U.S. Pat 6,584,466) hereinafter Serbinis and further in view of Liebman (U.S. Pub 2011/0167036).

Regarding claim 1, Takeshi teaches, an information processing system comprising: 
a second information processing apparatus including a second processor (Takeshi; server 100 storing a plurality of document data (server device equipped with processor); abstract), 
wherein the created representation information includes designation information indicating whether or not to allow another user other than the first user to designate a location of the storage area (Takeshi; Data storage means for storing link information including information for specifying the storage location: of tile data and the plurality of data, and information for specifying the storage location of the plurality of data, also, information, indicating that access between the data processing device and the data management device has established; paragraph 16, further, shortcut file includes information of user authority to access database; paragraph 54).
Takeshi does not teach expressly,
a first information processing apparatus including a first processor configured to receive a creation instruction of representation information representing a storage area used for transferring data, from a first user, and create the representation information in accordance with the received creation instruction.
However, Porter does teach,
a first information processing apparatus including a first processor configured to receive a creation instruction of representation information representing a storage area used for transferring data, from a first user, and create the representation information in accordance with the received creation instruction (Porter; user verify settings and saved GUI and as shown in figure 2, user specify the location associated to user computer (either internal or external storage locations as offsite storage locations via wireless network, internet storage location, flash memory e-mail location or other access or address of a storage device or location (as user save file and with specified location, storage device receive the file or data); paragraph 43).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Porter’s technique of display GUI of designating the file storing location to modify creating and accessing storage location with access authorization of Takeshi. The motivation for doing so would have been to efficiently enable user experience with operation with designating file locations and improve usability.

Takeshi and porter do not teach expressly,

the second processor is configured to receive the representation information which represents the storage area used for transferring data and include the designation information indicating whether or not to allow the other user other than the first user to designate the location of the storage area, and 
in a case where the designation information included in the representation information indicates that the other user other than the first user is allowed to designate the location of the storage area (, the second processor displays a screen for receiving designation of the location from the other user other than the first user and preserves the representation information incorporating information of the location, which is designated on the screen.  
However, Serbinis teaches,
the second processor is configured to receive the representation information which represents the storage area used for transferring data and include the designation information indicating whether or not to allow the other user other than the first user to designate the location of the storage area (Serbinis; The Originator then fills out appropriate forms indicating a desire to upload the previously created electronic document to the DMS system, and at step 82 defines a list of Authorized Users who may access the document; col. 9 line 19-22 , further, according to the authorization information submitted by a document originator, new document rights, document group rights and document instance rights are created for the document. A document store record references a document instance and a store and includes a unique key/name to the document's storage location; col 7 line 57-62), and 
in a case where the designation information included in the representation information indicates that the other user other than the first user is allowed to designate the location of the storage area (Serbinis; a workflow table may be associated with a document in DMS database that specifies multiple tasks to be performed in sequence by the Authorized Users; col. 10 line 23-26), the second processor displays a screen for receiving designation of the location from the other user other than the first user and preserves the representation information incorporating information of the location, which is designated on the screen (Serbinis; the Originator may associate or import a series of task descriptions stored in DMS database 25 with a document and a list of Authorized Users responsible for performing those tasks. After an Authorized User retrieves the document, performs the task assigned to him or her, and returns the document to store 30; col. 10 line 27-32).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Serbinis’s technique of originator designate authorized user to allow multiple tasks to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location of Takeshi and Porter. The motivation for doing so would have been to efficiently managing secure document management by verify each user access authorization to improve security of document management.

Takeshi, porter and Serbinis do not teach expressly,
wherein the second processor is configured to designate a new location in response to receipt of the representation information created by the first processor, 
wherein the representation information represents a tray where the first user 2Customer No.: 31561 Docket No.: 096050-US-348 Application No.: 16/787,021 via the first information processing apparatus and the other user via the second information processing apparatus input the representation information into the tray.
However, Liebman teaches,
wherein the second processor is configured to designate a new location in response to receipt of the representation information created by the first processor (Liebman; as shown in figure 5A, use created a new folder “Demo Project” for shared project where member of the project share files; paragraph 53, further, as illustrated in figure 11, there is a folder Unprotected project where Andy and Brian can freely move in and out files (second user can able to designate Unprotected Project folder to save file); paragraph 58),
wherein the representation information represents a tray where the first user 2Customer No.: 31561 Docket No.: 096050-US-348 Application No.: 16/787,021 via the first information processing apparatus and the other user via the second information processing apparatus input the representation information into the tray (Liebman; As in FIG. 7, it can be seen that each user has his/her own User Folder in the Shared Project. The logged in user “Andy” sees his folder 584 at the top of the directory structure with other users seen in a nested folder called “Other Users” 582; paragraph 55, further, as shown in figure 11, Unprotected Project where this folder is completely Read and Write for all users therefore all first and second user able to store files at this folder; paragraph 58)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Liebman’s technique of create new shared project folder where users share files to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and originator designate authorized user to allow multiple tasks of Takeshi and porter and Serbinis. The motivation for doing so would have been to efficiently manage important project document or data to secure location to improve efficiently manage project.

Regarding claim 2, Takeshi teaches, an information processing apparatus comprising:
wherein the created representation information includes designation information indicating whether or not to allow another user other than the first user to designate a location of the storage area (Takeshi; accessing database with information that includes access authority information and setting information indicating the name of database storing the document data and its location (server name, database, file path etc.) (authorized person to access database to interact with document data); paragraph 43).
Takeshi do not teach expressly,
a processor configured to receive a creation instruction of representation information representing a storage area used for transferring data, from a first user, and
create the representation information in accordance with the received creation instruction 
However, Porter teaches,
a processor configured to receive a creation instruction of representation information representing a storage area used for transferring data, from a first user (porter; as depicted in figure 3, user provide information in GUI to save files in selected location; paragraph 28), and
create the representation information in accordance with the received creation instruction (Porter; as depicted in figure 3, user provide information in GUI to save files in selected location and as user clicks on save button 306, files transfer in designated location; paragraph 28).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Porter’s technique of display GUI of designating the file storing location to modify creating and accessing storage location with access authorization of Takeshi. The motivation for doing so would have been to efficiently enable user experience with operation with designating file locations and improve usability.

Takeshi and porter do not teach expressly,
a new location is designated by the other user other than the first user in response to receipt of the representation information created by the first user
wherein the representation information represents a tray where the first user and the other user input the representation information into the tray.  
However, Carro teaches,
a new location is designated by the other user other than the first user in response to receipt of the representation information created by the first user (Liebman; as shown in figure 5A, use created a new folder “Demo Project” for shared project where member of the project share files; paragraph 53, further, as illustrated in figure 11, there is a folder Unprotected project where Andy and Brian can freely move in and out files (second user can able to designate Unprotected Project folder to save file); paragraph 58),
wherein the representation information represents a tray where the first user and the other user input the representation information into the tray (Liebman; As in FIG. 7, each user has his/her own User Folder in the Shared Project. The logged in user “Andy” sees his folder 584 at the top of the directory structure with other users seen in a nested folder called “Other Users” 582; paragraph 55, further, as shown in figure 11, Unprotected Project where this folder is completely Read and Write for all users therefore all first and second user able to store files at this folder; paragraph 58).  
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Liebman’s technique of create new shared project folder where users share files to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and originator designate authorized user to allow multiple tasks of Takeshi and porter and Serbinis. The motivation for doing so would have been to efficiently manage important project document or data to secure location to improve efficiently manage project.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Liebman (U.S. Pub 2011/0167036) as applied to claim 2 above, and further in view of Coleran et al. (U.S. Pub 2009/0031239) hereinafter Coleran.

Regarding claim 3, Takeshi, Porter and Liebman teaches all of the claim 2. Takeshi further teaches,
the representation information includes the designation information indicating that the other user other than the first user is allowed to partially designate the location of the storage area (Takeshi; accessing database with information that includes access authority information and setting information indicating the name of database storing the document data and its location (server name, database, file path etc.) (authorized person to access database to interact with document data); paragraph 43).
Takeshi, Porter and Liebman do not teach expressly,
wherein the creation instruction includes information partially indicating the location of the storage area
However, Coleran teaches,
wherein the creation instruction includes information partially indicating the location of the storage area (Coleran;  “The partial indication of physical storage location can be used to reduce visual clutter in the display” paragraph 59).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Coleran’s technique of indicating partial physical storage location to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and create new shared project folder where users share files of Takeshi, Porter and Liebman. The motivation for doing so would have been to improve visual display of partial text to reduce clutter to improve view of display screen.

Regarding claim 4, Takeshi, Porter, Liebman and Coleran teaches all of the claim 3. Takeshi further teaches,
the designation information indicating that the other user other than the first user is allowed to designate the location of the storage area
Further Coleran teaches,
wherein the creation instruction includes information indicating a location in a middle of a path for specifying the location of the storage area (Coleran; “The visual indicator can indicate a full physical storage path including a drive name and a hierarchy of folders and sub-folders in which the asset is stored” (partial path would be drive name and middle path would be folder name and complete path would be sub-folder name where assets would be store); paragraph 58)
the representation information includes partial path information indicating a partial path from a start point of the path to the location in the middle of the path (Coleran; “The visual indicator can indicate a full physical storage path including a drive name and a hierarchy of folders and sub-folders in which the asset is stored” (partial path would be drive name and middle path would be folder name and complete path would be sub-folder name where assets would be store); paragraph 58).



Claims 5, 8, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Liebman (U.S. Pub 2011/0167036) as applied to claim 2 above, and further in view of Zhang et al. (U.S. Pub 2019/0303591) hereinafter Zhang.

Regarding claim 5, Takeshi, Porter and Liebman teaches all of the claim 2. Takeshi, Porter and Serbinis do not teach expressly,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and the representation information further includes the condition information
However, Zhang does teach,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and the representation information further includes the condition information (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Zhang’s technique of interface with link of file and inputting comment in comment box to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and create new shared project folder where users share files of Takeshi, Porter and Liebman. The motivation for doing so would have been to efficiently save time to interact with file link for quickly access desire data. 

Regarding claim 8, Takeshi, Porter, Liebman and Zhang teaches all of the claim 5. Zhang further teaches,
wherein the condition information refers to description information displayed in association with a screen for inputting the location of the storage area displayed in a terminal of the other user in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144)

Regarding claim 11, Takeshi, Porter, Liebman and Zhang teaches all of the claim 5. Zhang further teaches,
wherein the condition information refers to information used for determining whether or not the location of the storage area, which is input from the other user to a terminal of the other user satisfies the condition, in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file and a comment in comment box 812 (condition information); paragraph 144, further, the submitter login into the content management system with user account login information; paragraph 156)

Regarding claim 14, Takeshi, Porter and Liebman teaches all of the claim 2. Takeshi and Porter do not teach expressly,
wherein the creation instruction includes an input of path information indicating a path for specifying the location from the first user, and 
the representation information includes the path information and the designation information indicating that the other user other than the first user is not allowed to designate the location of the storage area
However, Zhang teaches,
wherein the creation instruction includes an input of path information indicating a path for specifying the location from the first user (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file; paragraph 144), and 
the representation information includes the path information and the designation information indicating that the other user other than the first user is not allowed to designate the location of the storage area (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file; paragraph 144, further, the submitter login into the content management system with user account login information (registered user interact with file, e.g., request file or submit file); paragraph 156).

Regarding claim 19, Takeshi, Porter and Liebman teaches all of the claim 2. Porter further teaches,
wherein the creation instruction includes information regarding an order of the storage area in the transfer, and the representation information includes the information regarding the order (Porter; as depicted in figure 3, user provide information in GUI to save files in selected location and as user clicks on save button 306, files transfer in designated location; paragraph 28)



Claims 6, 7, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Liebman (U.S. Pub 2011/0167036) and further in view of Coleran et al. (U.S. Pub 2009/0031239) hereinafter Coleran as applied to claims 3 and 4 above, and further in view of Zhang et al. (U.S. Pub 2019/0303591) hereinafter Zhang.


Regarding claim 6, Takeshi, Porter, Liebman and Coleran teaches all of the claim 3. Takeshi, Porter, Liebman and Coleran do not teach expressly,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and  - 46 -the representation information further includes the condition information
However, Zhang does teach,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and  - 46 -the representation information further includes the condition information (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Zhang’s technique of interface with link of file and inputting comment in comment box to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and create new shared project folder where users share files, and recipient of the content can designate the location to store content and indicating partial physical storage location of Takeshi, Porter, Liebman and Coleran. The motivation for doing so would have been to efficiently save time to interact with file link for quickly access desire data. 

Regarding claim 7, Takeshi, Porter, Liebman and Coleran teaches all of the claim 4. Takeshi, Porter, Liebman and Coleran do not teach expressly,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and the representation information further includes the condition information
However, Zhang does teach,
wherein the creation instruction includes condition information indicating a condition to be satisfied by a location designated as the location of the storage area by the other user, and the representation information further includes the condition information (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Zhang’s technique of interface with link of file and inputting comment in comment box to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and create new shared project folder where users share files, and recipient of the content can designate the location to store content and indicating partial physical storage location of Takeshi, Porter, Serbini and Coleran. The motivation for doing so would have been to efficiently save time to interact with file link for quickly access desire data. 

Regarding claim 9, Takeshi, Porter, Liebman, Coleran and Zhang teaches all of the claim 6. Zhang further teaches,
wherein the condition information refers to description information displayed in association with a screen for - 47 -inputting the location of the storage area displayed in a terminal in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144, further, the submitter login into the content management system with user account login information; paragraph 156)

Regarding claim 10, Takeshi, Porter, Liebman, Coleran and Zhang teaches all of the claim 7. Zhang further teaches,
wherein the condition information refers to description information displayed in association with a screen for inputting the location of the storage area displayed in a terminal in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link includes the location of the file and a comment in comment box 812 (condition information); paragraph 144, further, the submitter login into the content management system with user account login information; paragraph 156)

Regarding claim 12, Takeshi, Porter, Liebman, Coleran and Zhang teaches all of the claim 6. Zhang further teaches,
wherein the condition information refers to information used for determining whether or not the location of the storage - 48 -area, which is input from the other user to a terminal of the other user satisfies the condition, in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file and a comment in comment box 812 (condition information); paragraph 144, further, the submitter login into the content management system with user account login information; paragraph 156)

Regarding claim 13, Takeshi, Porter, Liebman, Coleran and Zhang teaches all of the claim 7. Zhang further teaches,
wherein the condition information refers to information used for determining whether or not the location of the storage area, which is input from the other user to a terminal of the other user satisfies the condition, in a case where the other user registers the representation information in the terminal of the other user (Zhang; as depicted in figure 8B, interface display a file link (element 802) includes the location of the file and a comment in comment box 812 (condition information); paragraph 144, further, the submitter login into the content management system with user account login information; paragraph 156)


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Liebman (U.S. Pub 2011/0167036) as applied to claim 2 above, and further in view of Paterra et al. (U.S. Pat 10,496,327) hereinafter Paterra.

Regarding claim 15, Takeshi, Porter and Liebman teaches all of the claim 2. Takeshi, Porter and Liebman do not teach expressly,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user
However, Paterra teaches,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user (Paterra; data storage request cause of generation of status information or exceptions e.g., insufficient or incorrect information in the request (incorrect information such as storage location of file cause generation of status information indicate wrong or incorrect request information of storage path); col 8 line 56-66); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Paterra’s technique of managing incorrect request information to access file from storage to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and create new shared project folder where users share files of Takeshi, Porter and Liebman. The motivation for doing so would have been to efficiently and accurately processing data storage requests for incorrect request information. 


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Liebman (U.S. Pub 2011/0167036) and further in view of Coleran et al. (U.S. Pub 2009/0031239) hereinafter Coleran as applied to claims 3 and 4 above, and further in view of Paterra et al. (U.S. Pat 10,496,327) hereinafter Paterra.

Regarding claim 16, Takeshi, Porter, Liebman and Coleran teaches all of the claim 3. Takeshi, Porter, Liebman and Coleran do not teach expressly,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user
However, Paterra teaches,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user (Paterra; data storage request cause of generation of status information or exceptions e.g., insufficient or incorrect information in the request (incorrect information such as storage location of file cause generation of status information indicate wrong or incorrect request information of storage path); col 8 line 56-66); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Paterra’s technique of managing incorrect request information to access file from storage to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and create new shared project folder where users share files of Takeshi, Porter and Liebman. The motivation for doing so would have been to efficiently and accurately processing data storage requests for incorrect request information. 



Regarding claim 17, Takeshi, Porter, Liebman and Coleran teaches all of the claim 4. Takeshi, Porter, Liebman and Coleran do not teach expressly,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user
However, Paterra teaches,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user (Paterra; data storage request cause of generation of status information or exceptions e.g., insufficient or incorrect information in the request (incorrect information such as storage location of file cause generation of status information indicate wrong or incorrect request information of storage path); col 8 line 56-66); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Paterra’s technique of managing incorrect request information to access file from storage to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and recipient of the content can designate the location to store content and indicating partial physical storage location of Takeshi, Porter, Carro and Coleran. The motivation for doing so would have been to efficiently and accurately processing data storage requests for incorrect request information. 




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi Takeshi (JP 4731928 IDS submitted 02/11/2020) hereinafter Takeshi in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Liebman (U.S. Pub 2011/0167036) and further in view of Zhang et al. (U.S. Pub 2019/0303591) hereinafter Zhang as applied to claim 5 above, and further in view of Paterra et al. (U.S. Pat 10,496,327) hereinafter Paterra.


Regarding claim 18, Takeshi, Porter, Liebman and Zhang teaches all of the claim 5. Takeshi, Porter, Liebman and Zhang do not teach expressly,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user
However, Paterra teaches,
wherein the creation instruction includes a designation of a location which does not exist as the location, and the representation information includes information regarding creation of the non-existing storage area by the other user other than the first user (Paterra; data storage request cause of generation of status information or exceptions e.g., insufficient or incorrect information in the request (incorrect information such as storage location of file cause generation of status information indicate wrong or incorrect request information of storage path); col 8 line 56-66); 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Paterra’s technique of managing incorrect request information to access file from storage to modify creating and accessing storage location with access authorization, and create new shared project folder where users share files, and display GUI of designating the file storing location, and interface with link of file and inputting comment in comment box of Takeshi, Porter, Carro and Zhang. The motivation for doing so would have been to efficiently and accurately processing data storage requests for incorrect request information. 



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Serbinis et al. (U.S. Pat 6,584,466) hereinafter Serbinis in view of Porter et al. (U.S. Pub 2006/0129746) and further in view of Liebman (U.S. Pub 2011/0167036).

Regarding claim 20, Serbinis teaches, a non-transitory computer readable medium storing a program causing a computer to perform:
receiving representation information, from a first user, which represents a storage area used for transferring data and includes designation information indicating whether or not to allow another user other than the first user to designate a location of the storage area (Serbinis; The Originator then fills out appropriate forms indicating a desire to upload the previously created electronic document to the DMS system, and at step 82 defines a list of Authorized Users who may access the document; col. 9 line 19-22 , further, according to the authorization information submitted by a document originator, new document rights, document group rights and document instance rights are created for the document. A document store record references a document instance and a store and includes a unique key/name to the document's storage location; col 7 line 57-62); and 
in a case where the designation information in the representation information7Customer No.: 31561Application No.: 16/787,021 indicates that the other user other than the first user is allowed to designate the location of the storage area (Serbinis; a workflow table may be associated with a document in DMS database that specifies multiple tasks to be performed in sequence by the Authorized Users; col. 10 line 23-26) and preserving the representation information incorporating information of the location designated on the screen (Serbinis; the Originator may associate or import a series of task descriptions stored in DMS database 25 with a document and a list of Authorized Users responsible for performing those tasks. After an Authorized User retrieves the document, performs the task assigned to him or her, and returns the document to store 30; col. 10 line 27-32),
Serbinis does not teach expressly,
displaying a screen for receiving designation of the location and preserving the representation information incorporating information of the location from the other user other than the first user.
However, Porter does teach,
displaying a screen for receiving designation of the location and preserving the representation information incorporating information of the location from the other user other than the first user (Porter; as depicted in figure 3, user provide information in GUI to save files in selected location and as user clicks on save button 306, files transfer in designated location (as shown in figure 3, appropriate inputs to transfer file to desire storage location); paragraph 28).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Porter’s technique of display GUI of designating the file storing location to modify originator designate authorized user to allow multiple tasks of Serbinis. The motivation for doing so would have been to efficiently enable user experience with operation with designating file locations and improve usability.

Serbinis and Porter do not teach expressly,
wherein the second processor is configured to designate a new location in response to receipt of the representation information created by the first processor.
However, Liebman teaches,
wherein the second processor is configured to designate a new location in response to receipt of the representation information created by the first processor (Liebman; as shown in figure 5A, use created a new folder “Demo Project” for shared project where member of the project share files; paragraph 53, further, as illustrated in figure 11, there is a folder Unprotected project where Andy and Brian can freely move in and out files (second user can able to designate Unprotected Project folder to save file); paragraph 58),
wherein the representation information represents a tray where the first user 2Customer No.: 31561 Docket No.: 096050-US-348 Application No.: 16/787,021 via the first information processing apparatus and the other user via the second information processing apparatus input the representation information into the tray (Liebman; As in FIG. 7, it can be seen that each user has his/her own User Folder in the Shared Project. The logged in user “Andy” sees his folder 584 at the top of the directory structure with other users seen in a nested folder called “Other Users” 582; paragraph 55, further, as shown in figure 11, Unprotected Project where this folder is completely Read and Write for all users therefore all first and second user able to store files at this folder; paragraph 58)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Liebman’s technique of create new shared project folder where users share files to modify creating and accessing storage location with access authorization, and display GUI of designating the file storing location, and originator designate authorized user to allow multiple tasks of Serbinis and porter. The motivation for doing so would have been to efficiently manage important document or data to secure location to improve security of document management.


Response to Arguments

In the remarks, page 12, an, none of cited references, whether taken alone or in a combination, fail to disclose the features "wherein the second processor is configured to designate a new location in response to receipt of the representation information created by the first processor" and "wherein the representation information represents a tray where the first user via the first information processing apparatus and the other user via the second information processing apparatus input the representation information into the tray" set forth in claim 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
DeMaris et al. (US 2017/01499068 A1) teaches multiple users shared personal copy of the file at the storage location, further, as shown in figure 8, use select a location for storing the personal copy of the file   ([0059; 0087-0089; figure 8]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143